UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DWAYNE BROWN,
Petitioner,
No. 14-CV-9718 (KMK)
V.
ORDER ADOPTING REPORT &
WILLIAM LEE, RECOMMENDATION
Respondent.

 

 

KENNETH M. KARAS, District Judge:

Dwayne Browne (“Petitioner”) has filed a Petition for a Writ of Habeas Corpus (the
“Petition”) pursuant to 28 U.S.C, § 2254, challenging his September 27, 2010 conviction,
following a non-jury trial in Orange County Court, for one count of Course of Sexual Conduct
Against a Child in the First Degree. (See generally Pet. For Writ of Habeas Corpus (“Pet.”)
(Dkt. No. 1); Mem. in Supp. of Pet. (“Pet’r’s Mem.”) 3 (Dkt. No. 2}.) Petitioner was also
convicted of Course of Sexual Conduct Against a Child in the Second Degree, but on appeal, the
Appellate Division dismissed that count on the ground that it was an “inclusory concurrent count
of the conviction of course of sexual conduct against a child in the first degree.” People v.
Brown, 962 N.Y.S.2d 245, 246 (N.Y. App. Div. 2013) (citations omitted). Otherwise, the
Appellate Division affirmed Petitioner’s conviction. fd. On December 4, 2013, the New York
Court of Appeals denied Petitioner leave to appeal. People v. Brown, 4 N.E.3d 385 (N.Y. 2013).
Petitioner filed this Petition and a supporting Memorandum on December 10, 2014. (Pet.;
Pet’r’s Mem.) Respondent filed a Memorandum of Law opposing the Petition on August 6,

2015. (Aff'n of Andrew R. Kass in Opp’n to Pet. (“Kass Aff'n”); Mem. of Law in Opp’n to Pet.

 

 
(“Resp’t’s Mem.”) (Dkt. Nos. 10, 11).) Petitioner filed a Reply in Support of the Petition on
September 4, 2015. (Reply in Supp. of Pet. (“Pet’r’s Reply”) (Dkt. No. 12).)

In a Report and Recommendation (“R&R”), Magistrate Judge Lisa M. Smith (“Judge
Smith”) recommended that the Petition be denied in its entirety. (See Report &
Recommendation (“R&R”) 2 (Dkt. No. 13).) Petitioner filed Objections to the R&R on March 1,
2017. (See Pet’r’s Obj’s to R&R (“Obj’s”) (Dit. No. 14).)! Respondent has not responded to
the Objections. After a review of the R&R and Petitioner’s Objections, the Court adopts the
result recommended in the R&R and denies the Petition.”

I._Discussion

A. Applicable Law

1. Review of a Magistrate Judge’s RER

A district court reviewing a report and recommendation addressing a dispositive motion
“may accept, reject, or modify, in whole or in part, the findings or recommendations made by the
magistrate judge.” 28 U.S.C. § 636(b)(1). Under 28 U.S.C. § 636(b)(1) and Federal Rule of
Civil Procedure 72(b), a party may submit objections to the magistrate judge’s report and
recommendation. The objections must be “specific” and “written,” Fed, R. Civ. P. 72(b)(2), and
must be made “[wlithin 14 days after being served with a copy of the recommended disposition,”

id; see also 28 U.S.C. § 636(b)(1), plus an additional three days when service is made pursuant

 

! There are two docket entries, Nos. 14 and 15, listed as Objections to the R&R, but the
content of the two entries is identical.

2 The factual and procedural background surrounding Petitioner’s conviction is recounted
in Judge Smith’s R&R. (See R&R 2-4.) The Court does not find it necessary to revisit that
discussion in its entirety here and will reference specific facts as needed.

 

 

 
to Federal Rules of Civil Procedure 5(b)\(2)(C)-(F), see Fed. R. Civ. P. 6(d), for a total of
seventeen days, see Fed. R. Civ. P. 6{a)(2).

Where a party submits timely objections to a report and recommendation, as Petitioner
has done here, the Court reviews de novo the parts of the report and recommendation to which
the party objected. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The district court “may
adopt those portions of the .. . report [and recommendation] to which no ‘specific written
objection’ is made, as long as the factual and legal bases supporting the findings and conclusions
set forth in those sections are not clearly erroneous or contrary to law.” Eisenberg v. New
England Motor Freight, Inc., 564 F. Supp. 2d 224, 226 (S.D.N.Y. 2008) (quoting Fed. R. Civ. P.
72(b)(2)).

2. Standard of Review

Petitions for a writ of habeas corpus are governed by the Antiterrorism and Effective
Death Penalty Act of 1996 (“AEDPA”), which provides that a state prisoner may seek habeas
corpus relief in federal court “on the ground that he is in custody in violation of the Constitution
or laws... of the United States.” 28 U.S.C. § 2254(a). “The writ may not issue for any claim
adjudicated on the merits by a state court unless the state court’s decision was ‘contrary to, or
involved an unreasonable application of, clearly established Federal law as determined by the
Supreme Court of the United States,’ or was ‘based on an unreasonable determination of the
facts in light of the evidence presented in the State Court proceeding.’” Epps v. Poole, 687 F.3d
46, 50 (2d Cir. 2012) (quoting 28 U.S.C. § 2254(d)(1)}+(2)). In this context, “it is the habeas
applicant’s burden to show that the state court applied [federal law] to the facts of his case in an

objectively unreasonable manner.” Woodford v. Visciotti, 537 U.S. 19, 25 (2002) (per curiam);

 

 
see also Cullen v. Pinhoister, 563 U.S. 170, 181 (2011) (“The petitioner carries the burden of
proof.””),

A decision is “contrary to” clearly established Federal law if (1) “the state court applies a
rule that contradicts the governing law set forth in [Supreme Court] cases,” or (2) “the state court
confronts a set of facts that are materially indistinguishable from a decision of [the Supreme]
Court and nevertheless arrives at a result different from [Supreme Court] precedent.” Williams v.
Taylor, 529 U.S. 362, 405-06 (2000). A decision is “an unreasonable application of clearly
established Federal law” if a state court “correctly identifies the governing legal rule but applies
it unreasonably to the facts of a particular prisoner’s case.” Jd. at 407-08 (alterations and
quotation marks omitted). “Clearly established Federal law for purposes of § 2254(d)(1)
includes only the holdings, as opposed to the dicta, of th[e Supreme] Court’s decisions. And an
unreasonable application of those holdings must be objectively unreasonable, not merely wrong;
even clear error will not suffice.” White v. Woodall, 572 U.S. 415, 419-20 (2014) (citations and
quotation marks omitted); see also id. (noting that a petitioner must show a state court ruling was
“so lacking in justification that there was an error well understood and comprehended in existing
law beyond any possibility for fairminded disagreement” (quotation marks omitted)); Schriro v.
Landrigan, 550 U.S. 465, 473 (2007) (“The question under AEDPA is not whether a federal
court believes the state court’s determination was incorrect but whether that determination was
unreasonable—a substantially higher threshold.”).

“Section 2254(d) reflects the view that habeas corpus is a guard against extreme
malfunctions in the state criminal justice systems, not a substitute for ordinary error correction
through appeal.” Harrington v. Richter, 562 U.S. 86, 102-03 (2011) (quotation marks omitted).

Consequently, a federal court must deny a habeas petition in some circumstances even if the

4

 
court would have reached a conclusion different than the one reached by the state court, because
“even a strong case for relief does not mean the state court’s contrary conclusion was
unreasonable.” id. at 102; see also Cullen, 563 U.S. at 202-03 (“Even if the [Federal] Court of
Appeals might have reached a different conclusion as an initial matter, it was not an
unreasonable application of our precedent for the [state court] to conclude that [the petitioner]
did not establish prejudice.”); Hawthorne v. Schneiderman, 695 F.3d 192, 197 (2d Cir. 2012)
(“Although we might not have decided the issue in the way that the [New York State] Appellate
Division did—and indeed we are troubled by the outcome we are constrained to reach—

we... must defer to the determination made by the state court... .” (emphasis added) (citation
omitted)).

Additionally, under AEDPA, the factual findings of state courts are presumed to be
correct. See 28 U.S.C. § 2254(e)(1); Nelson v. Walker, 121 F.3d 828, 833 (2d Cir. 1997) (“When
reviewing a habeas petition, the factual findings of the New York Courts are presumed to be
correct,” (alteration and quotation marks omitted)). The petitioner must rebut this presumption
by “clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); see also Cotto v. Herbert, 331 F.3d
217, 233 (2d Cir. 2003) (same).

Finally, only Federal law claims are cognizable in habeas proceedings. “[I]t is not the
province of a federal habeas court to reexamine state-court determinations on state-law
questions. In conducting habeas review, a federal court is limited to deciding whether a
conviction violated the Constitution, laws, or treaties of the United States.” Estelle v. McGuire,
502 U.S. 62, 67-68 (1991); see also 28 U.S.C. § 2254(a) (“The Supreme Court, a Justice thereof,

a circuit judge, or a district court shall entertain an application for a writ of habeas corpus in

 

 

 
behalf of a person in custody pursuant to the judgment of a State court only on the ground that he
is in custody in violation of the Constitution or laws or treaties of the United States.”).
3. Procedural Requirements for Habeas Corpus Relief

“Habeas review is an extraordinary remedy,” Bousley v. United States, 523 U.S. 614, 621
(1998), and a petitioner seeking a writ of habeas corpus must comply with the strict requirements
of AEDPA, see 28 U.S.C. § 2254, Before the Court reviews the merits of a habeas corpus
petition, the Court must determine whether Petitioner complied with the procedural requirements
set forth in 28 U.S.C. §§ 2244 and 2254.

a. Timeliness

AEDPA imposes upon a petitioner seeking federal habeas relief a one-year statute of
limitations. See 28 U.S.C. § 2244(d)(1). The statute of limitations is tolled if any state post-
conviction proceedings are pending after the conviction becomes final. See 28 U.S.C,
§ 2244(d)(2). The limitations period is also subject to equitable tolling, which is warranted only
when a petitioner has shown “(1) that he [or she] has been pursuing his [or her] rights diligently,
and (2) that some extraordinary circumstances . . . prevented timely filing.” Finley v. Graham,
No. 12-CV-9055, 2016 WL 47333, at *5 (S.D.N.Y. Jan. 4, 2016) (alterations in original)
(quoting Holland v. Florida, 560 U.S. 631, 649 (2010).

b. Procedural Bar

A federal court “will not review questions of federal law presented in a habeas petition
when the state court’s decision rests upon a state-law ground that is independent of the federal
question and adequate to support the judgment.” Downs v. Lape, 657 F.3d 97, 101 (2d Cir.
2011) (quotation marks omitted). A judgment is “independent” if the “last state court rendering

a judgment in the case clearly and expressly states that its judgment rests on a state procedural

6

 

 

 
bar.” Harris v. Reed, 489 U.S. 255, 263 (1989) (quotation marks omitted). A procedural bar is
“adequate ... if it is based on a rule that is firmly established and regularly followed by the state
in question.” Monroe v. Kuhlman, 433 F.3d 236, 241 (2d Cir. 2006) (quotation marks omitted).
In “exceptional cases,” the “exorbitant application of a generally sound [state procedural] rule
renders the state ground inadequate to stop consideration of a federal question.” Lee v. Kemna,
534 US. 362, 376 (2002),
c. Exhaustion

“Before seeking a federal writ of habeas corpus, a state prisoner must exhaust available
state remedies, thereby giving the State the opportunity to pass upon and correct alleged
violations of its prisoners’ federal rights.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citation
and quotation marks omitted); see also 28 U.S.C. § 2254(b)(1)(A) (“An application for a writ of
habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not
be granted unless it appears that . . . the applicant has exhausted the remedies available in the
courts of the State... .”). To satisfy this requirement, “the prisoner must fairly present his claim
in each appropriate state court (including a state supreme court with powers of discretionary
review), thereby alerting that court to the federal nature of the claim.” Baldwin, 541 U.S, at 29
(quotation marks omitted); see also 28 U.S.C. § 2254(c) (“An applicant shall not be deemed to
have exhausted the remedies available in the courts of the State, within the meaning of this
section, if he has the right under the law of the State to raise, by any available procedure, the
question presented.”). This requirement reflects important “notions of comity between the
federal and State judicial systems.” Strogov v. Att’y Gen. of State of N.Y., 191 F.3d 188, 191 (2d

Cir. 1999).

 

 
There are two components to the exhaustion requirement. See McCray v. Bennet, No. 02-
CV-839, 2005 WL 3182051, at *7 (S.D.N.Y. Nov. 22, 2005) (“A two-step analysis is used to
determine whether a claim has been exhausted... .”). First, “a petitioner [must] fairly present
federal claims to the state courts in order to give the state the opportunity to pass upon and
correct alleged violations of its prisoners’ federal rights.” Carvajal v. Artus, 633 F.3d 95, 104
(2d Cir. 2011) (alterations and quotation marks omitted); see also Turner v. Artuz, 262 F.3d 118,
123 (2d Cir. 2001) (same); Oliver v. Kirkpatrick, No. 06-CV-6050, 2012 WL 3113146, at *5
(E.D.N.Y. July 31, 2012) (same). This requirement is satisfied if the claim is presented in a way
that is “likely to alert the [state] court[s] to the claim’s federal nature,” Carvajal, 633 F.3d 104
(quoting Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000)), and the state courts are
“apprise[d] . .. of both the factual and the legal premises of the federal claims ultimately asserted
in the habeas petition,” Galdamez v. Keane, 394 F.3d 68, 73 (2d Cir. 2005); see also Bermudez v.
Conway, No. 09-CV-1515, 2012 WL 3779211, at *8 (E.D.N.Y. Aug. 30, 2012) (same). In other
words, a state prisoner need not cite “chapter and verse of the Constitution” to satisfy this
requirement. Carvajal, 633 F.3d 104 (quotation marks omitted). A petitioner may satisfy this
requirement by:

(a) reliance on pertinent federal cases employing constitutional analysis|;] (b)

reliance on state cases employing constitutional analysis in like fact situations|;]

(c) assertion of the claim in terms so particular as to call to mind a specific right

protected by the Constitution[;] and (d) allegation of a pattern of facts that is well

within the mainstream of constitutional litigation.

Id. (quotation marks omitted). However, it is “not enough that all the facts necessary to support
the federal claim were before the state courts, or that a somewhat similar state-law claim was

made,” Anderson v. Harless, 459 U.S. 4, 6 (1982) (per curium) (citation omitted). Rather, the

claims must be made in such a way so as to give the state courts a “fair opportunity to apply

8

 

 
controlling legal principles to the facts bearing upon his constitutional claim.” Jd. (quotation
marks omitted).

“Second, having presented his federal constitutional claim to an appropriate state court,
and having been denied relief, the petitioner must have utilized all available mechanisms to
secure [state] appellate review of the denial of that claim.” Klein v. Harris, 667 F.2d 274, 282
(2d Cir. 1981), overruled on other grounds, Daye v. Attorney Gen., 696 F.2d 186, 195 (2d
Cir.1982) (en banc); see also Pettaway v. Brown, No. 09-CV-3587, 2010 WL 7800939, at *9
(S.D.N.Y. May 3, 2010) (same), adopted by 2011 WL 5104623 (S.D.N.Y. Oct. 26, 2011). In
New York, “a criminal defendant must first appeal his or her conviction to the Appellate
Division, and then must seek further review of that conviction by applying to the Court of
Appeals for a certificate granting leave to appeal.” Galdamez, 394 F.3d at 74. If the petitioner
fails to exhaust his or her state remedies through the entire appeal process, he or she may still
fulfill the exhaustion requirement by collaterally attacking the conviction via available state
methods. See Klein, 667 F.2d at 282-83 (noting that, “where the petitioner did not utilize all the
appellate procedures of the convicting state to present his claim . . . the petitioner must utilize
available state remedies for collateral attack of his conviction in order to satisfy the exhaustion
requirement.”); Bernardez v. Bannon, No. 12-CV-4289, 2016 WL 5660248, at *3 (S.D.N.Y.
Sept. 29, 2016). For example, in New York a defendant may challenge a conviction based on
matters not in the record that could not have been raised on direct appeal, see N.Y. Crim. Proc.
Law § 440.10(1), but a defendant may not seek collateral review of claims that could have been
raised on direct appeal and were not, see id. § 440.10(2)(c); see also O'Kane v. Kirkpatrick, No.
09-CV-5167, 2011 WL 3809945, at *7 (S.D.N.Y. Feb. 15, 2011) (“Under New York law, ail

claims that are record-based must be raised in a direct appeal. ... It is only when a defendant’s

9

 

 
claim hinges upon facts outside the trial record, that he may collaterally attack his conviction by
bringing a claim under [New York Criminal Procedure Law] § 440.10.”), adopted by 2011 WL
3918158 (S.D.N.Y. Aug. 25, 2011), In addition, New York permits only one application for
direct review. See Jimenez v. Walker, 458 F.3d 130, 149 (2d Cir. 2006) (“[The petitioner] has
already taken his one direct appeal [under New York law]... .”). “New York procedural rules
bar its state courts from hearing either claims that could have been raised on direct appeal but
were not, or claims that were initially raised on appeal but were not presented to the Court of
Appeals.” Sparks v. Burge, No. 12-CV-8270, 2012 WL 4479250, at *4 (S.D.N.Y. Sept 18,
2014).

Accordingly, in those situations, a petitioner no longer has any available state court
remedy, and the claims are therefore deemed exhausted, but procedurally defaulted. See
Carvajal, 633 F.3d at 104 (“If a habeas applicant fails to exhaust state remedies by failing to
adequately present his federal claim to the state courts so that the state courts would deem the
claim procedurally barred, we must deem the claim procedurally defaulted.” (alteration and
internal quotation marks omitted)); see also Aparicio v. Artuz, 269 F.3d 78, 90 (2d Cir. 2001)
(noting the reality that deeming an unpresented claim to be exhausted is “cold comfort”). A
dismissal of a habeas petition on such grounds is a “disposition . . . on the merits.” Carvajal, 633
F.3d at 104 (internal quotation marks). “An applicant seeking habeas relief may escape
dismissal on the merits of a procedurally defaulted claim only by demonstrating ‘cause for the
default and prejudice’ or by showing that he is ‘actually innocent’ of the crime for which he was
convicted.” Jd (quoting Aparicio, 269 F.3d at 90); see also Dretke v. Haley, 541 U.S, 386, 388

(2004) (holding that “a federal court will not entertain a procedurally defaulted constitutional

10

 
claim in a petition for habeas corpus absent a showing of cause and prejudice to excuse the
default,” or a showing that the petitioner “is actually innocent of the underlying offense”).

B. Application

Petitioner makes four principal arguments in support of his Petition: (1) trial counsel was
ineffective for failing to request a pre-trial suppression hearing, known as a Huntley hearing in
the State of New York, regarding Petitioner’s inculpatory statement to the police; (2) to the
extent the Huntley hearing was incorporated into trial, the trial court failed to sufficiently address
the suppression issues on the record, pursuant to People v. Huntley, 204 N.E.2d 179 (N.Y.
1965); (3) trial counsel was ineffective in failing to move to suppress incriminating recorded
telephonic conversations between Petitioner and the victim; and (4) the trial court improperly
curtailed the scope of trial defense counsel’s cross-examination of the victim. (See Pet’r’s Mem.
5-10.) Judge Smith denied all the claims. (See R&R 19.)

Petitioner objects to Judge Smith’s rejection of Petitioner’s claims, appearing to argue:
(1) that the Appellate Division erred in affirming the trial court’s suppression findings and that
the trial court’s suppression findings were erroneous; (2) that trial counsel was ineffective for
failing to object to the admission of Petitioner’s incriminating statements to the police, which
were allegedly “maliciously tainted” and “faulty”; (3) that trial counsel was ineffective for
failing to insist on a pre-trial suppression hearing; (4) that the recorded telephonic conversation
was wrongfully admitted in “violation” of “federal and state constitutional law”; and (4) that the

tapes, even if admitted, do not prove “when the sexual activity began or ended” or contain a

11

 

 
direct “admission to sexual activity.” (See generally Pet’r’s Obj’s 1-3.)** The Court will
address the Objections as needed.
1. Suppression Hearing

In his Petition, Petitioner argued that trial counsel was ineffective for failing to request a
pre-trial suppression hearing regarding the admissibility of his inculpatory statements to the
police, (Pet’r’s Mem. 5), and that, further, to the extent the trial court “incorporated the
suppression into the trial,” its findings on the issue were “defective,” (id. at 7). Judge Smith
concluded that Petitioner had failed to raise an argument about the sufficiency of the trial court’s
findings on direct appeal and therefore, the claim was unexhausted. (R&R 12-13.) However,
Judge Smith further concluded that this claim should be “deemed exhausted and procedurally
barred because there remains no procedural mechanism for Petitioner to raise this claim in state
court.” (id. at 13.) As to the claim for ineffective assistance of counsel based on trial counsel’s
failure to request a pre-trial suppression hearing, Judge Smith concluded that the record showed
that trial counsel did not “waive” the suppression issues but rather agreed to incorporate them
into the bench trial and that, in any case, such a decision would not constitute ineffective
assistance of counsel, as Petitioner failed to establish that there were any deficiencies in

Petitioner’s waiver of his Miranda rights. Ud. at 10-12.)

 

3 According to the docket, Petitioner is counseled, and Petitioner’s counsel filed his
original Petition, (see generally Pet.; Pet’r’s Mem.), but Petitioner appears to have filed his
Objections on his own, (see generally Pet’r’s Obj’s). Erring on the side of caution, the Court
treats the Objections as a pro se submission and therefore reads Petitioner’s Objections
“liberally,” interpreting them to “raise the strongest arguments [they] suggest[].” Silva v. Keyser,
271 F. Supp. 3d 527, 538 (S.D.N.Y. 2017) (quoting Graham vy. Henderson, 89 F.3d 75, 79 (2d
Cir. 1996)) (alterations omitted).

4 When citing to the Objections, the Court refers to the ECF-stamped page numbers at the
top right-hand corner of each page.

12

 

 
In his Objections, Petitioner contends that the Appellate Division erred in determining
that the trial court incorporated the suppression issue into the trial, while citing New York
Criminal Procedure Law (“NYCPL”) § 710.10, and that, instead, the Appellate Division should
have noted that, pursuant to NYCPL § 710.40, the motion should have been separately
determined before the commencement of the trial. (Pet’r’s Obj’s 1.) The Court liberally
construes this objection to mean that Judge Smith erred in concluding that any “stand-alone”
claim as to the trial court’s failure to sufficiently address the suppression issues on the record
should be dismissed. (R&R 13.)° Petitioner also argues that trial counsel’s concession that, for
bench trials, the judge may incorporate suppression hearings into the-trial itself was “truly
reductio ad absurdum and in diametrical opposition to not only New York State constitutional
law, but[] federal constitutional law as well.” (Pet’r’s Obj’s 2 (quotation marks omitted).)
Petitioner also argues that it was constitutional error for trial counsel to allow Petitioner’s
inculpatory statements to the police to “go unchallenged into evidence.” (/d.) The Court
liberally construes these objections to mean that Judge Smith erred in concluding that trial
counsel’s failure to object to the incorporation of the suppression hearing and to the admissibility
of Petitioner’s statements to the police did not constitute ineffective assistance of counsel. (R&R

9-12.)

 

5 Out of an “abundance of caution,” Judge Smith addressed both of Petitioner’s potential
arguments that the suppression hearing issue was a “stand-alone claim” as to the trial court’s
failure to sufficiently address the suppression issues on the record and that the suppression
hearing issue was simply one of the bases for Petitioner’s claim of ineffective assistance of
counsel. (R&R 2 n.3.) Neither the Petition nor the Objections makes clear whether Petitioner
intended to proffer both or cither of these arguments, but the Court considers both of them. (See
Pet’r’s Mem. 5-8; see generally Pet’r’s Obj’s.}

13

 

 
a. Sufficiency of Trial Court Findings

The Court agrees with Judge Smith’s conclusions that Petitioner failed to timely raise the
argument that the trial court did not sufficiently address the suppression issues on the record.
Nowhere in Petitioner’s (counseled) Appellate Brief is there any argument that could possibly
pertain to the sufficiency of the trial court’s findings regarding the voluntariness of Petitioner’s
inculpatory statements to the police. (See generally Resp’t’s Mem. Ex. 1.i (“Pet’r’s App. Brief”)
(Dkt. No. 11-3).) On direct appeal, in relevant part, Petitioner argued only that “defense counsel
had waived a pretrial [suppression] hearing regarding the admissibility of [Petitioner’s
inculpatory] statement [to the police].” Cd. at 12.) Throughout the substance of this argument,
Petitioner refers only to the ineffectiveness of trial counsel’s failure to object, not to the
sufficiency of the trial court’s findings on the issue. (/d. at 20.) Instead, Petitioner first raised
the insufficiency of the trial court’s suppression findings in his application for leave to appeal to
the New York Court of Appeals, stating that “the trial court devoted a total of five lines to the
[suppression] problem”; yet, even in this discussion, Petitioner related the purported deficiencies
back to trial counsel’s failure to insist on “proceed[ing] with the [suppression] hearing prior to
trial.” (Resp’t’s Mem. Ex. 1 (“Pet’r’s Leave to Appeal”) 4 (Dkt. No. 11-3} (emphasis in
original).)

To the extent Petitioner’s Objections can be construed to advocate for a stand-alone claim
regarding the trial court’s deficient suppression findings, “raising a federal claim for the first
time in an application for discretionary review to a state’s highest court is insufficient for
exhaustion purposes.” St. Helen v. Senkowski, 374 F.3d 181, 183 (2d Cir. 2004) (citing Castille
v. Peoples, 489 U.S. 346, 351 (1989)). Moreover, the claim is now procedurally barred because

“New York procedural rules bar its state courts from hearing . . , claims that could have been

14

 
raised on direct appeal but were not.” Read vy. Thompson, No. 13-CV-3661, 2016 WL 165715, at
*7 (S.D.N.Y. Jan. 13, 2016) (citation omitted). “If... the state courts would deem [Petitioner’s
federal claim] procedurally barred, [this Court] must deem the claim procedurally defaulted.”
Carvajal, 633 F.3d at 104 (citation, quotation marks, and alteration omitted), Petitioner is also
unable to “escape dismissal on the merits of a procedurally defaulted claim” because he has not
made any demonstration of “cause for the default and prejudice” or that he is “actually innocent
of the crime for which he was convicted.” Jd. (citation and quotation marks omitted); see also
Cabrera v. New York, No. 16-CV-7938, 2018 WL 5276425, at *15 (S.D.N.Y. Oct. 23, 2018)
(“The only exceptions to [the procedural default] rule are if [] [P]etitioner establishes either
cause for the default and prejudice or that he is actually innocent of the crime for which he was
convicted.” (citation and quotation marks omitted)).

The Court thus agrees with Judge Smith that Petitioner is procedurally barred from
raising this claim, and, accordingly, the claim is denied. (R&R 13.)

b. Ineffective Assistance of Counsel

The Sixth Amendment of the United States Constitution provides that a criminal
defendant shall enjoy the right to effective assistance of counsel. See Bobby v. Van Hook, 558
U.S. 4, 7 (2009) (per curiam), A claim for ineffective assistance of counsel is analyzed under the
Strickland two-part test: to be entitled to relief, a Petitioner must show that (1) his attorney’s
conduct was constitutionally deficient because it fell below an “objective standard of
reasonableness,” Strickland v. Washington, 466 U.S. 668, 687-88 (1984), and that (2) Petitioner
was prejudiced by the ineffective representation, that is, but for the deficiency, there is a

reasonable probability that “the result of the proceeding would have been different,” id. at 694.

15

 
To determine whether counsel’s conduct is deficient under the first prong, “the court
must determine whether, in light of all of the circumstances, the identified acts or omissions were
outside the wide range of professionally competent assistance.” Lindstadt v. Keane, 239 F.3d
191, 198-99 (2d Cir. 2001) (alterations and quotation marks omitted). The Court “must consider
all the circumstances, [and] must make every effort to eliminate the distorting effects of
hindsight.” /d. at 199 (alterations and quotation marks omitted), Indeed, Petitioner must
overcome “a strong presumption that counsel's conduct falls within the wide range of reasonable
professional assistance,” and “[jJudicial scrutiny of counsel’s performance must be highly
deferential.” Strickland, 446 U.S. at 689.

To satisfy the second prong, Petitioner must demonstrate “a reasonable probability that,
absent the errors, the factfinder would have had a reasonable doubt respecting guilt.” Jd. at 695,
“A reasonable probability is a probability sufficient to undermine confidence in the outcome.”
Id. at 694. “[A] court hearing an ineffectiveness claim must consider the totality of the
evidence ... [A] verdict or conclusion only weakly supported by the record is more likely to
have been affected by errors than one with overwhelming record support.” /d. at 695~—96. It is
not enough “to show that the errors had some conceivable effect on the outcome of the
proceeding.” Jd. at 693, Counsel’s errors must be “so serious as to deprive the defendant of a
fair trial, a trial whose result is reliable.” /d at 687.

Here, at trial, defense counsel stated that “[o]Jutside of anything that was placed on any

710.30 form, hearings are not waived.”® (Resp’t’s Mem. Ex. 2 (“Trial Tr.”) 297 (Dkt. Nos. 11-

 

6 NYCPL § 710.30 provides that “[w]henever the people intend to offer at a trial...
evidence of a statement made by a defendant to a public servant, which statement if involuntarily
made would render the evidence thereof suppressible . . . , they must serve upon the defendant a
notice of such intention, specifying the evidence intended to be offered.”

16

 
4—7) (emphasis added).) Trial counsel clarified that, as to items disclosed pursuant to NYCPL

§ 710.30, suppression “[h]earings are incorporated with respect to this trial” because, in a bench
trial, “[t]he [trial c]ourt is the trier of fact.” Cd.) In fact, the trial court agreed with defense
counsel that any suppression objections were “to be incorporated . . . within the context of trial.”
(/d.) In accordance with this procedure, the trial court asked the police officer witness a number
of questions regarding the circumstances surrounding Petitioner’s inculpatory statements to
evaluate voluntariness. (/d. at 279-305.) The trial court then accepted the statement into
evidence over no objections from Petitioner’s trial counsel. (/d. at 305.)

The Court agrees with Judge Smith that it was not constitutionally ineffective assistance
for trial counsel to consent to incorporating the suppression hearing into the trial. (R&R 12.) To
begin, New York State appellate courts have noted that trial courts may “properly conduct]] a .
combined pretrial suppression hearing and nonjury trial.” People v. Restrepo, 744 N.Y.S.2d 868,
868 (N.Y. App. Div. 2002); see also People v. Mason, 758 N.Y.S.2d 566, 566 (N.Y. App. Div.
2003) (holding that defendants “waive[ the] contention” that the trial court “erred in failing to
conduct a pretrial [suppression] hearing” where, as here, a defendant “consented to the
concurrent suppression hearing and bench trial conducted by the court.” (collecting cases)). Nor
is it a violation of federal law to decide pretrial suppression motions at trial. See United States v.
Ardines, 293 F.R.D. 117, 127 (E.D.N.Y. 2013) (finding it proper for magistrate judge to
incorporate a suppression hearing into the trial); see also Sparks v. Burge, No. 06-CV-6965,
2009 WL 8690118, at *4 (S.D.N.Y. Sept. 23, 2009) (finding no constitutional violation where
the trial court “made findings concerning the admissibility of the ... evidence” “in conjunction
with the bench trial”), adopted by 2012 WL 4479250 (S.D.N.Y. Sept. 28, 2012). Accordingly,

trial counsel’s decision not to insist on a separate, pre-trial suppression hearing was aligned with

17

 

 
state and federal law and thus was far from falling below an “objective standard of
reasonableness.” Strickland, 466 U.S. at 687-88.

Even if trial counsel’s decision not to pursue a pretrial suppression hearing was error,
Petitioner has also failed to establish that trial counsel’s failure was “so serious as to deprive] [
Petitioner] of a fair trial, a trial whose result is reliable.” Strickland, 446 U.S. at 687. The trial
court’s colloquy with the officer who took Petitioner’s inculpatory statement revealed that
Petitioner was not handcuffed when he was brought into the station to give a statement, that the
interviewing officers asked Petitioner whether he needed anything to drink or to use the
bathroom, that Petitioner was read Miranda rights from a sheet prior to giving the statement, that
Petitioner was given time to review his statement and make any corrections, which Petitioner did
not do, that the interviewing officer once again reminded Petitioner of his Miranda rights, and
that, throughout the interview, Petitioner appeared to understand his Miranda rights but did not
invoke any of them, including his right to remain silent or to request counsel. (Trial Tr. 279--
305.) Given this record, there is nothing close to a “reasonable probability that,” had trial
counsel objected to the admission of Petitioner’s statement following an extensive colloquy
about the voluntariness of the statement, the trial court would have disallowed the evidence.
Strickland, 466 U.S. at 696; see also Tinch y. Racette, No. 11-CV-04441, 2012 WL 3541823, at
*3_4 (S.D.N.Y. Aug. 14, 2012) (rejecting the petitioner’s habeas claim that the trial court
improperly admitted inculpatory statements to the police where petitioner “agreed to sign a
written statement,” was “offered food, drink and bathroom breaks,” and “was read his Miranda
rights multiple times and waived them”); Maldonado v. Burge, 697 F. Supp. 2d 516, 525-28
(S.D.N.Y, 2010) (noting that, at minimum, Petitioner would need to show “a reasonable

probability that the suppression motion would succeed, and quite possibly that the suppression

18

 

 
motion would in fact succeed”). It also follows that there is no reasonable probability that the
result would have been different had trial counsel insisted on conducting the suppression hearing
prior to trial, given the persuasive evidence that the statements were, in fact, voluntary.
“Strickland does not require trial counsel to engage in an exercise in futility.” Francis v.
Conway, No, 09-CV-3391, 2010 WL 23327, at *12-13 (E.D.N.Y. Jan. 5, 2010) (holding that the
petitioner failed to establish ineffective assistance where trial counsel “conceded the
voluntariness of [the] petitioner’s statement to the Assistant District Attorney” in light of
evidence that the petitioner had received his Miranda warnings twice before giving his
statement).

Therefore, Petitioner has failed to show that he received constitutionally ineffective
assistance of counsel on this point, and the Court denies Petitioner’s claim.’ (R&R 12.)

2. Telephonic Recordings

In the Petition, Petitioner argued that trial counsel was ineffective for failing to move to

suppress the inculpatory recorded telephone conversations between Petitioner and the victim.

(Pet’r’s Mem. 8-9). Judge Smith concluded that such a claim “is deemed exhausted and

 

7 The Court notes that it could also dismiss Petitioner’s claim on the alternative ground
that the state court already adjudicated this claim on the merits and dismissed it. AEDPA states
that, “once a state court has adjudicated a petitioner’s claim on the merits, a federal court may
not grant a habeas petition on that claim unless that adjudication ‘resulted in a decision that was
contrary to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.’” See Aparicio, 269 F.3d at 93 (quoting
28 ULS.C. § 2254(d)(1)). The Appellate Division explicitly noted both that “[t]here is no merit to
[Petitioner’s] contention that his attorney waived a pretrial suppression hearing,” because “the
trial court incorporated the suppression issue into the trial” and that “the record as a whole
demonstrates that [Petitioner] was afforded the effective assistance of counsel.” Brown, 962
N.Y.S. 2d at 912. As discussed, based on precedent in both federal cases allowing for the
incorporation of suppression issues into bench trials, this conclusion does not involve “an
unreasonable application of[] clearly established Federal law.” 28 U.S.C. § 2254(d)(1).

19

 

 
procedurally defaulted because Petitioner has no mechanism to raise this claim in state court.”
(R&R 14.) In his Objections, Petitioner argues that admission of the recordings into evidence
constituted “plain error.” (Pet’r’s Obj’s 2-3.) Construed liberally, the Court interprets
Petitioner’s Objections to argue that Judge Smith erred in concluding that trial counsel was not
ineffective for failing to move to suppress recorded telephone conversations between Petitioner
and the victim. (See R&R 15.) Moreover, Petitioner, for the first time in his Objections, also
contests the reliability of the recordings, noting that there were no remarks in the recordings
regarding “when the sexual activity began or ended” and that there was no direct “admission to
sexual activity” in the content of the phone calls. (Pet’r’s Obj’s 3.)
a. Reliability of the Recordings

To the extent that Petitioner is attempting to contest the reliability of the recordings and
the reasonableness of the trial court’s reliance on the evidence in reaching the final determination
of guilt, such an argument is procedurally barred. On direct appeal, Petitioner’s only articulated
basis for arguing that the “evidence was insufficient” to convict him was that the evidence did
not sufficiently establish that the victim was less than 13 years old at the time of the underlying
incidents, (Pet’r’s App. Br. 26-27.) Petitioner made no arguments regarding the reliability or
persuasiveness of the telephonic recordings on direct appeal. Petitioner also made no such
arguments in his application for leave to appeal to the New York Court of Appeals, referring
only to the recorded conversations to the extent that trial counsel’s failure to object to their
admissibility constituted constitutionally deficient assistance of counsel. (See Pet’r’s Leave to
Appeal 5.) Because Petitioner “could have brought [this] claim . . . on direct appeal, but failed to
do so, the claim is barred as procedurally defaulted.” United States v. Romain, No. 13-CV-0724,

2019 WL 4493463, at *2 (S.D.N.Y. Sept. 19, 2019) (citing United States v. Thorn, 659 F.2d 227,

20

 
231 (2d Cir. 2011}). Nor has Petitioner established “cause for the default and prejudice” for the
failure to raise this issue on direct appeal or that he is “actually innocent of the crime for which
he was convicted.” Carvajal, 633 F.3d at 104 (citation and quotation marks omitted); see also
Cabrera, 2018 WL 5276425, at *15 (“The only exceptions to [the procedural default] rule are if
[] [P]etitioner establishes either cause for the default and prejudice or that he is actually innocent
of the crime for which he was convicted.” (citation and quotation marks omitted)).

Any such claims for relief are therefore dismissed.

b. Ineffective Assistance of Counsel

 

The Court further agrees with Judge Smith that Petitioner’s claim of ineffective
assistance of counsel as to trial counsel’s failure to move to suppress the recorded phone
conversations is also procedurally barred. (R&R 14-15.)

“While the New York Court of Appeals has held that{] generally, the ineffectiveness of
counsel is not demonstrable on the main record, some ineffective assistance claims, including
those based solely on failures to object, may indeed be properly considered on direct appeal as
record-based allegations.” Finley, 2016 WL 47333, at *10 (citations, quotation marks, and
alterations omitted); see also Aparicio, 269 F.3d at 93 (“New York law prohibits review of a
claim on collateral review when the defendant unjustifiably fails to raise the claim on direct
appeal.” (citing NYCPL § 440.10(2)(c))); Acevedo v. Capra, 13-CV-5579, 2014 WL 1236763, at
#1 (E.D.N.Y. Mar. 25, 2014) (“Under New York law, ineffective assistance of counsel claims
that are based on errors or omissions that appear on the record of a defendant’s direct appeal
must be raised on that direct appeal or they are deemed forfeited.”).

Here, Petitioner’s main contention is that trial counsel failed to object to the admission of

the recorded telephone conversations between Petitioner and the victim. Although Petitioner

21

 

 
concedes that “New York permits the taping of telephone conversations if one party consents,”
Petitioner posits that the victim, who was purportedly a minor at the time, “legally .. . lacked the
capacity to give consent to the taping,” making the recording illegal and inadmissible. (Pet’r’s
Mem. 9.) However, all the information regarding the legality and admissibility of the recording
was apparent when Petitioner filed his direct appeal; indeed, Petitioner himself argued that the
purported error of allowing the “per se illegal” recording into evidence was “constitutional error
[] plain and evident from the record.” (Pet’r’s Reply 3 (alteration omitted).) However, nowhere
in Petitioner’s direct appeal to the Appellate Division is there any argument pertaining to trial
counsel’s failure to object to the admission of the telephonic records. (See generally Pet’r’s App.
Brief.) Petitioner first raised this argument in his application for leave to file an appeal with the
New York Court of Appeals, (Pet’r’s Leave to Appeal 5), but “raising a federal claim for the first
time in an application for discretionary review to a state’s highest court is insufficient for
exhaustion purposes.” Senkowski, 374 F.3d at 183 (citing Castille, 489 U.S. at 351). Moreover,
the claim is now procedurally barred by state law because NYCPL § 440.10(2)(c) clarifies that a
collateral attack of a conviction fails where the defendant failed to “raise such ground or issue”
on direct appeal. N.Y. Crim. Proc. Law § 440.10. Petitioner is also unable to “escape dismissal
on the merits of a procedurally defaulted claim” because he has not made any demonstration of
“cause for the default and prejudice” or that he is “actually innocent of the crime for which he
was convicted,” Carvajal, 633 F.3d at 104 (citation and quotation marks omitted); see also

Cabrera, 2018 WL 5276425, at *15 (“The only exceptions to [the procedural default] rule are if

22

 

 
[] [Pletitioner establishes either cause for the default and prejudice or that he is actually imnocent
of the crime for which he was convicted.” (citation and quotation marks omitted)).®

Therefore, the Court adopts Judge Smith’s recommendation as to this claim and
dismisses it. (R&R 15.)

Il. Conclusion

The Court, having conducted a thorough review of the remainder of the R&R, finds no
error, clear or otherwise. The Court adopts the outcome of Judge Smith’s R&R. The Petition is
therefore dismissed in its entirety.

As Petitioner has not made a substantial showing of the denial of a constitutional right, a
Certificate of Appealability shail not be issued, see 28 U.S.C. § 2253(c)(2); Lucidore v. N.Y.

State Div. of Parole, 209 F.3d 107, 111-12 (2d Cir. 2000), and the Court further certifies,

 

® The Court notes that, even if Petitioner was not procedurally barred from making this
argument, Petitioner has not shown that, “but for counsel’s [purported] unprofessional errors, the
result of the proceeding would have been different.” Strickland, 466 U.S. at 694. The evidence
against Petitioner beyond the recording included his own confession to the police, extensive
testimony from the victim, and testimony from another witness. (See R&R 18.) Under the
circumstances, Petitioner has not shown that a hypothetically successful objection to the
recorded telephone conversations would “undermine confidence in the outcome” of his trial.
Strickland, 466 U.S. at 694; see also Sanabria v. Martuscello, No. 15-CV-1705, 2019 WL
2528376, at *8 (S.D.N.Y. Feb. 8, 2019) (report and recommendation) (holding that, in light of
“overwhelming” evidence of guilt, even counsel’s “objectively unreasonable” decisions would
not cause prejudice); Lobacz v. United States, No. 16-CV-3386, 2018 WL 472858, at *7
(E.D.N.Y. Jan. 18, 2018) (“[G}iven the overwhelming evidence of guilt, there is no reasonable
probability that the result of the trial would have been different” had counsel made the
underlying motion.), aff'd 764 F. App’x 1 (2d Cir. 2019), cert. denied, No. 19-5255, 2019 WL
4923163 (Oct. 7, 2019).

Furthermore, the Appellate Division explicitly found that “the record as a whole
demonstrates that [Petitioner| was afforded the effective assistance of counsel.” Brown, 962
N.Y.S.2d at 246. This finding is subject to 28 U.S.C. § 2254(d)(1), and Petitioner does not
explain how the Appellate Division’s conclusion was “contrary to, or. . . an unreasonable
application of[] clearly established Federal law, as determined by the Supreme Court of the
United States.” 28 U.S.C. § 2254(d)(1).

23

 

 

 
pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this judgment on the merits would not be
taken in good faith, see Coppedge v. United States, 369 U.S. 438, 445 (1962) (“We consider a
defendant’s good faith ... demonstrated when he seeks appellate review of any issue not
frivolous.”); Burda Media inc. v. Blumenberg, 731 F. Supp. 2d 321, 322-23 (S.D.N.¥. 2010)
(citing Coppedge and noting that an appeal may not be taken in forma pauperis if the trial court
certifies in writing that it is not taken in good faith).

The Clerk of the Court is respectfully directed to enter judgment in favor of Respondent
and close the case.

SO ORDERED.

DATED: October }© , 2019 Nf,
White Plains, New York la fn NZ

KENNETH M. RARAS
UNITED STATES DISTRICT JUDGE

  

 

24

 

 
